Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  154384                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154384
                                                                    COA: 333652
                                                                    Shiawassee CC: 15-007177-FH
  NOEL MARCIAL HADLEY,
             Defendant-Appellant.
  _________________________________________/

         By order of May 23, 2018, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 8, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, it appearing to this Court that the cases of People v Betts (Docket
  No. 148981) and People v Snyder (Docket No. 153696) are pending on appeal before this
  Court and that the decisions in those cases may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2018
           a0905
                                                                               Clerk